EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Killen on October 27, 2021.

The application has been amended as follows: 

In the Claims
Claims 13 and 14 are canceled.

Claim 9 is amended as follows:
A combination of a sweatshirt and a beverage container, said combination comprising: 
said sweatshirt having: 
a front portion and a back portion together forming a torso structure of said sweatshirt; 
a first sleeve and a second sleeve connected to said torso structure; 

a pocket disposed within the interior area of the pouch, said pocket having an upper [[first]] open end, a lower closed end opposite the [[first]] open end, and a body joining the [[first]] open end and the closed end, wherein the open end of the pocket is configured to be releasably closed; 
the [[first]] open end of the pocket  sharing a horizontal axis with the top seam of the pouch such that a first side of the [[first]] open end of the pocket is attached to the front portion and an opposed second side of the [[first]] open end of the pocket is attached to the pouch panel; and 
the beverage container being disposed within the pocket through the upper [[first]] open end of the pocket, a height of the beverage container being greater than a length of the pocket measured from the upper [[first]] open end to the lower closed end of the pocket so that [[a]] an upper portion of the beverage container protrudes from the pocket; 
wherein the body of the pocket is accessible by the wearer's hands from both the first lateral opening and the second lateral opening.

Claims 9-12, 15 and 16 are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.